 1                                                                                      O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   UNITED STATES OF AMERICA,                 Case No. 2:21-cv-00763-ODW (KS)
12
                       Plaintiff,              ORDER GRANTING PLAINTIFF’S
13
                                               MOTION FOR DEFAULT
14         v.                                  JUDGMENT [14]
15
     $80,000.00 IN U.S. CURRENCY,
16
17
                       Defendant.

18
19                     I.   INTRODUCTION AND BACKGROUND
20         On January 27, 2021, Plaintiff United States of America (“the Government”)
21   initiated this in rem forfeiture action against Defendant $80,000.00 in U.S. Currency
22   (“Defendant Currency”), pursuant to 18 U.S.C § 981(a)(1)(C). (Compl. ¶ 1, ECF
23   No. 1.) The Government seeks forfeiture of the Defendant Currency, which was seized
24   during the execution of a warrant on August 22, 2019, at the residence of Collins
25   Nnaemeka Ojimba (“Ojimba”) in Hawthorne, California. (Id. ¶ 5.) The Government
26   alleges that “the [D]efendant [C]urrency represents or is traceable to proceeds of
27   violations, or a conspiracy to commit violations of 18 U.S.C. §§ 1341 (mail fraud),
28   1343 (wire fraud), 1344 (bank fraud) and 1956 (conspiracy to engage in money
 1   laundering), each of which is a specified unlawful activity as defined in 18 U.S.C.
 2   §§ 1956(c)(7) and 1961(1).” (Id. ¶ 19.) The Government contends that the Defendant
 3   Currency is therefore subject to forfeiture based on its connection to unlawful activity.
 4   (Id.)
 5           The Government identified the Estate of Ojimba, successor in interest to Ojimba,
 6   as having a potential interest in the Defendant Currency. (Id. ¶ 7.) On February 1,
 7   2021, the Government published notice of civil forfeiture on an official government
 8   website for thirty days pursuant to the Supplemental Rules for Admiralty or Maritime
 9   Claims and Asset Forfeiture Actions. (Mot. Default J. (“Motion” or “Mot.”) 1, ECF
10   No. 14; Decl. of Katharine Schonbachler (“Schonbachler Decl.”) ¶ 4, Ex. B, ECF Nos.
11   14-1, 14-2.) On February 3, 2021, the Government provided written notice of this
12   action to Ojimba via certified mail at his last known addresses and received delivery
13   confirmation (via signed return receipts) for each notice. (Mot. 1–2; Schonbachler
14   Decl. ¶¶ 5–6, Exs. C–F, ECF No. 14-2.) Process was executed on the Defendant
15   Currency by the United States Marshals Service in accordance with the Supplemental
16   Rules. (Mot. 1; Schonbachler Decl. ¶ 3, Ex. A.) The time for Ojimba to file a claim or
17   answer has expired, and Ojimba has filed neither.            (Schonbachler Decl. ¶ 7.)
18   Additionally, the time for filing a claim or answer for all interested parties who did not
19   receive direct notice has expired and no potential claimant has filed a claim or answer.
20   (Schonbachler Decl. ¶¶ 7–9.)
21           On May 14, 2021, the Clerk entered default as to the interests of Ojimba and all
22   other potential claimants regarding the Defendant Currency. (Default, ECF No. 12.)
23   On May 19, 2021, the Government filed the present Motion. (See Mot.) Pursuant to
24   Local Rule 7-9, any opposition to the government’s Motion was due no later than
25   twenty-one days before the June 21, 2021 hearing date.          The Court received no
26
27
28




                                                 2
 1   opposition to the Motion. For the reasons discussed below, the Court GRANTS the
 2   Government’s Motion for Default Judgment.1
 3                                    II.   LEGAL STANDARD
 4          Plaintiffs seeking default judgment must meet certain procedural requirements,
 5   as set forth in Federal Rule of Civil Procedure (“Rule”) 55 and Central District of
 6   California Local Rule (“Local Rule”) 55-1. See Fed. R. Civ. P. 55; C.D. Cal. L.R. 55-1.
 7   Local Rule 55-1 requires that motions for default judgment include: (1) when and
 8   against which party default was entered; (2) identification of the pleading to which
 9   default was entered; (3) whether the defaulting party is a minor, incompetent person, or
10   active service member; (4) that the Servicemembers Civil Relief Act, 50 U.S.C. § 3931,
11   does not apply; and (5) that the defaulting party was properly served with notice, if
12   required under Rule 55(b)(2). See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1006
13   (C.D. Cal. 2014).
14          Once the procedural requirements are satisfied, “[t]he district court’s decision
15   whether to enter a default judgment is a discretionary one.” See Aldabe v. Aldabe,
16   616 F.2d 1089, 1092 (9th Cir. 1980). Generally, a defendant’s liability is conclusively
17   established upon entry of default by the Clerk, and well-pleaded factual allegations in
18   the complaint are accepted as true, except those pertaining to the amount of damages.
19   See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per
20   curiam) (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). Still,
21   “[a] defendant’s default does not automatically entitle the plaintiff to a court-ordered
22   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.
23   2002). Rather, the court considers several factors in exercising its discretion, including:
24   (1) the possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s
25   substantive claim; (3) the sufficiency of the complaint; (4) the sum of money at stake;
26   (5) the possibility of a dispute concerning material facts; (6) whether the defendant’s
27
     1
28    After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     3
 1   default was due to excusable neglect; and (7) the strong policy favoring decision on the
 2   merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th. Cir. 1986).
 3                                   III.   DISCUSSION
 4   A.    Procedural Requirements
 5         The Government satisfies the requirements set forth in FRCP 54(c) and 55, as
 6   well as Local Rules 55-1 and 55-2. It has submitted a declaration supporting that:
 7   (1) the Clerk entered default against the interests of Ojimba and all other potential
 8   claimants on May 14, 2021; (2) no potential claimants responded to the Complaint the
 9   Government filed on January 27, 2021; (3) Ojimba is neither an infant nor an
10   incompetent; (4) Ojimba is not covered under the Servicemembers Civil Relief Act, and
11   (5) although not required under FRCP 55(b)(2) because Ojimba has not appeared in any
12   capacity, the Government mailed a copy of this Motion to Ojimba on May 19, 2021.
13   (Schonbachler Decl. ¶¶ 10–13.) Thus, the procedural requirements do not preclude
14   entry of default judgment.
15   B.    Eitel Factors
16         Once the procedural requirements have been met, district courts consider the
17   seven Eitel Factors. The Court finds that on balance, the Eitel Factors weigh in favor
18   of granting default judgment.
19         The allegations establish that the Defendant Currency represents or is traceable
20   to proceeds of committing, or conspiring to commit mail fraud, wire fraud, bank fraud,
21   and to engage in money laundering, which are specified unlawful activities in violation
22   of 18 U.S.C. §§ 1956(c)(7) and 1961(1). Thus, the Defendant Currency is subject to
23   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C). The allegations in the Complaint
24   establish both the Complaint’s sufficiency and the substantive merits of the
25   Government’s claim. Furthermore, no claims have been filed on behalf of any potential
26   claimants. Thus, the Government’s interest in an efficient resolution of the case
27   outweighs any potential claimant’s interest in adjudication on the merits. See PepsiCo,
28




                                                4
 1   238 F. Supp. 2d at 1177 (“Defendant’s failure to answer Plaintiffs’ Complaint makes a
 2   decision on the merits impractical, if not impossible.”).
 3         Having determined that entry of default judgment is appropriate, the Court finds
 4   that forfeiture of the Defendant Currency to the United States for disposition according
 5   to law is proper because it does not “differ in kind from, or exceed in amount, what is
 6   demanded in the pleadings.” Fed. R. Civ. P. 54(c); (Compl., Prayer for Relief.)
 7                                   IV.    CONCLUSION
 8         For the reasons discussed above, the Court GRANTS the Government’s Motion
 9   for Default Judgment. (ECF No. 14.)
10
11         IT IS SO ORDERED.
12
13         July 9, 2021
14
15                                ____________________________________
16                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                 5
